DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to Hasler (US 2001/0022548) in view of Catalano et al. (US 2013/0328655), not disclosing or suggesting, novel features of claims 1, 2 and 4-14 as detailed below have been considered and are persuasive.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The examiner’s amendment corrects a grammatical error in claim 1.
In claim 1, please replace as follows: 
“A split transformer assembly comprising 
- 	a circuit board; 
- 	a first partial assembly comprising a primary winding arrangement shaped to accommodate a first core half; 
- 	a second partial assembly comprising a secondary winding arrangement shaped to accommodate a second core half; 
and wherein the first partial assembly is realized for mounting on one side of the circuit board and the second partial assembly is realized for mounting on the opposite side of the circuit board such that, when mounted on the circuit ;
a connector arrangement for electrically connecting a winding to a contact on the circuit board, the connector arrangement comprises a first portion connected to a second portion, such that the connector arrangement has an open position and a closed position relative to [[the]] a coil former, using the first and second portions.”  
Allowable Subject Matter
Claims 1, 2 and 4-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, a split transformer assembly comprising 
- a circuit board; 
- a first partial assembly comprising a primary winding arrangement shaped to accommodate a first core half; 
- a second partial assembly comprising a secondary winding arrangement shaped to accommodate a second core half; 
and wherein the first partial assembly is realized for mounting on one side of the circuit board and the second partial assembly is realized for mounting on the opposite side of the circuit board such that, when mounted on the circuit board, the core halves of the partial assemblies are completely isolated by the material of the circuit board;
a connector arrangement for electrically connecting a winding to a contact on the circuit board, the connector arrangement comprises a first portion connected to a second portion, such that the connector arrangement has an open position and a closed position relative to a coil former, using the first and second portions.  (Emphasis added).

The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claims 2 and 4-13 are allowed because each claim is directly or indirectly dependent of independent Claim 1.
Claim 14 recites, a method of assembling a split transformer, comprising the steps of 
- providing a primary winding arrangement; 
- inserting a first core half into the primary winding arrangement to give a first partial assembly; 
- providing a secondary winding arrangement; 
- inserting a second core half into the secondary winding arrangement to give a second partial assembly; and 
mounting the first partial assembly on a mounting region on a first side of a circuit board and mounting the second partial assembly on a mounting region on the opposite side of a circuit board such that, when mounted on the circuit board, the core halves of the partial assemblies are completely isolated by the material of the circuit board; and 
mounting a winding arrangement into a recessed region in the circuit board.  (Emphasis added).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/MALCOLM BARNES/
Examiner, Art Unit 2837
12/16/2021

/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837